 
Exhibit 10.7

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into as of September 19, 2006, by and between H2Diesel, Inc., a Delaware
corporation (the “Company”), and Andrea Festuccia (the “Executive”).
 
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated April 1, 2006 (the “Original Agreement”);
 
WHEREAS, the Company and the Executive now desire to amend and restate the
Original Agreement on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1.  Term.   The term of this Agreement shall commence effective on April 1, 2006
(the “Effective Date”) and shall end on the date which is the third anniversary
of the Effective Date unless the Executive’s employment is terminated earlier in
accordance with this Agreement (the “Initial Term”); provided, however, that the
term of this Agreement shall automatically be extended beyond the Initial Term
for a one year period, effective upon the third anniversary of the Effective
Date (the “Renewal Term”) unless either party notifies the other by a date which
is ninety (90) days prior to the expiration of the Initial Term that such party
desires not to extend the Initial Term beyond the third anniversary of the
Effective Date. This Agreement shall continue for successive one-year Renewal
Terms unless and until either party gives ninety (90) days notice to the other
of its desire not to extend further the term of this Agreement beyond the end of
the then-current Renewal Term, or this Agreement is otherwise terminated
pursuant to Section 5 hereof. The term of this Agreement, whether during the
Initial Term or any Renewal Term, shall be referred to as the “Term.”
 
2.  Position and Responsibilities.
 
2.1  Position.   Executive will be employed by the Company to render services to
the Company in the position of Chief Technology Officer. In that capacity,
Executive shall be responsible for the Company’s long-term and short-term
technology strategy, which includes, but is not limited to overseeing the
Company’s research and development, implementing improvements and enhancements
to the Company’s technology and related processes and operations and
establishing policies and procedures for addressing technology related issues
that may arise at the Company with respect to its technology. The Executive
shall also perform such other duties as may be consistent with Executive’s
position. The Executive shall report directly to the Chief Executive Officer and
the Chairman of the Company. Executive shall, in all material respects, abide by
all material and written Company rules, policies, and practices as adopted or
modified, from time to time, in the Company’s sole discretion; and Executive
shall attempt to use his best efforts in the performance of his duties
hereunder.
 
2.2  Other Activities.   While employed by the Company, Executive shall devote
such portion as he shall reasonably determine of his business time, attention,
and skill to perform his
 

 
 
 




--------------------------------------------------------------------------------


 
assigned duties, services, and responsibilities hereunder, and shall act at all
times in the furtherance of the Company’s business and interests. Executive
shall not, during the term of this Agreement engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
which could reasonably be expected to materially interfere with Executive’s
duties and responsibilities hereunder or create a conflict of interest with the
Company. The foregoing limitations shall not prohibit Executive from making and
managing his personal and family investments in such form or manner as will
neither require Executive’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor materially
interfere with the performance of the Executive’s duties hereunder. The Company
acknowledges that Executive will from time-to-time serve on the boards of
corporations, advisory committees, trade organizations, philanthropic
organizations or other entities. Accordingly, the foregoing limitations shall
not prohibit Executive from serving on the boards of corporations, advisory
committees, trade organizations, philanthropic organizations or other entities,
provided that such service does not create a material conflict of interest with
the Company.
 
2.3  No Conflict.   Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company, and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person, or entity,
including but not limited to any obligations with respect to not disclosing any
proprietary or confidential information of any other person or entity.
 
3.  Compensation and Benefits.
 
3.1  Base Salary.   In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an initial base salary of Twelve
Thousand Five Hundred Dollars ($12,500.00) per month (“Base Salary”) in
accordance with the Company’s standard payroll practices. Such Base Salary shall
be subject to such withholding or deductions as may be mutually agreed between
the Company and Executive or as required by law. Executive’s Base Salary will be
reviewed, from time to time, and may be adjusted (upward, but not downward) at
the discretion of the Board.
 
3.2  Stock Options.   In consideration of the services to be rendered under this
Agreement, the Company hereby grants Executive the option to purchase 500,000
shares of the Company’s Common Stock at a price of $1.50 per share, of which
100,000 shares shall vest on the date hereof, 200,000 shares shall vest on the
first anniversary of the Effective Date and 200,000 shall vest on the second
anniversary of the Effective Date. Such options shall be more fully documented
in a Stock Option Agreement containing customary terms and conditions. The
options set forth in this Section 3.2 shall expire on the tenth (10th)
anniversary of the Effective Date.
 
3.3  Equity Compensation.   To the extent that the Board and the stockholders of
the Company approve an equity compensation or incentive plan (the “Plan”), the
Executive shall be eligible to participate in such plan. The amount of any
equity awards to the Executive and terms and conditions thereof shall be
determined not less frequently than annually by a committee of the Board
appointed pursuant to the Plan, or by the Board, in its discretion and pursuant
to the Plan.
 

 
 



2

--------------------------------------------------------------------------------



3.4  Benefits. Executive shall be entitled to participate in the pension and
health and welfare benefit plans and perquisites that the Company generally
makes available to its employees or other executives, at a level commensurate
with his position (the “Executive Benefits”).
 
3.5  Vacation.   During the Term, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than four (4) weeks paid vacation per calendar year. The
Executive shall also be entitled to such periods of sick leave as is customarily
provided by the Company for its senior executive employees.
 
3.6  Business Expenses.   Throughout the term of Executive’s employment
hereunder, the Company shall reimburse Executive for all reasonable and
necessary travel, entertainment, promotional, and other business expenses that
may be incurred by Executive in the course of performing Executive’s duties.
Authorized expenses shall be reimbursed by the Company in accordance with
policies and practices adopted, from time to time, by the Company concerning
expense reimbursement for employees and shall be reimbursed upon timely
presentation to the Company of an itemized expense statement with respect
thereto, including substantiation of expenses incurred and such other
documentation as may be required by the Company’s reimbursement policies from
time to time and in accordance with Internal Revenue Service guidelines.
 
3.7  Bonus Plan.   To the extent that the Board of the Company establishes an
annual cash bonus plan (“Bonus Plan”), the Executive shall be eligible to
participate in such Bonus Plan. The amount of any bonus to be paid to the
Executive and the terms and conditions thereof shall be determined not less
frequently than annually by a committee of the Board or by the Board in
accordance with the terms of any such Bonus Plan. Any bonus paid under this
Section shall be paid in accordance with the Company’s practices.
 
4.  Nondisclosure of Confidential and Proprietary Information.   At all times
before and after the termination of Executive’s service (for any reason by the
Company or by Executive), Executive agrees to keep all Confidential or
Proprietary Information in strict confidence and secrecy, and not to disclose or
use the Confidential or Proprietary Information in any way outside of
Executive’s assigned responsibilities for the Company. “Confidential or
Proprietary Information” means any non-public information or idea (whether or
not a trade secret) relating to the business of the Company that is not
generally known outside the Company or not generally known in the industry or by
persons engaged in businesses similar to that of the Company (including
information which may be available from sources outside the Company, but not in
the form, arrangement, or compilation in which it exists within the Company)
that the Company considers confidential, including, but not limited to: (i)
customer lists and records of current, former, and prospective customers; (ii)
special needs and characteristics of current, former, or prospective customers;
(iii) present or future business plans; (iv) trade secrets, proprietary, or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information; (v) marketing, financing,
business development, or strategic plans; (vi) sales methods, practices, and
procedures; (vii) personnel information; (viii) research and development data
and projections; (ix) information or data concerning the Company’s competitive
position in its various lines of business; (x) existing, new, or envisioned
products, programs, services, methods, techniques, processes, projects, or
systems; and (xi) sales,
 

 
 
 



3

--------------------------------------------------------------------------------



pricing, billing, costs, and other financial data and projections. All documents
containing this information will be considered Confidential or Proprietary
Information whether or not marked with any proprietary or confidential notice or
legend. Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from disclosing any information: (1) in connection with performance of
his duties hereunder as he deems in good faith to be necessary or desirable; or
(2) if compelled pursuant to the order of a court or other governmental or legal
body having jurisdiction over such matter. In the event Executive is compelled
by order of a court or other governmental or legal body to communicate or
divulge any such information, knowledge or data, he shall promptly notify the
Company.
 
5.  Termination; Rights and Obligations on Termination. The Executive’s
employment under this Agreement may be terminated in any one of the followings
ways:
 
(a)  Death.   The death of Executive shall immediately and automatically
terminate the Executive’s employment under this Agreement. If Executive dies
while employed by the Company, any unvested equity compensation granted to
Executive under the Plan shall immediately vest and any vested options may be
exercised on or before the earlier of (i) the option’s expiration date or (ii)
twelve months after the Executive’s death. Any option that remains unexercised
after this period shall be forfeited. Upon the Executive’s death, the
Executive’s legal representative shall receive: (1) any compensation earned but
not yet paid, including and without limitation, any bonus if declared or earned
but not yet paid for a completed fiscal year, any amount of Base Salary earned
but unpaid, any accrued vacation pay payable pursuant to the Company’s policies,
and any unreimbursed business expenses, which amounts shall be promptly paid in
a lump sum, and (2) any other amounts or benefits owing to the Executive under
the then applicable employee benefit plans, long term incentive plans or equity
plans and programs of the Company which shall be paid or treated in accordance
with the terms of such plans and programs (subsections (1) and (2) shall be
collectively referred to as, the “Accrued Amounts”). Other than the benefits
described above, no further compensation or benefits shall be due or owing upon
the Executive’s death.
 
(b)  Disability.   If as a result of incapacity due to physical or mental
illness or injury, Executive shall have been absent from Executive’s duties
hereunder for six (6) consecutive months, then thirty (30) days after receiving
written notice (which notice may occur before or after the end of such six (6)
month period, but which shall not be effective earlier than the last day of such
six (6) month period), the Company may terminate Executive’s employment
hereunder provided Executive is unable to substantially perform his duties
hereunder at the conclusion of such notice period (a “Disability”), as
determined by a physician mutually selected by the parties hereto. In the event
the Executive’s employment is terminated as a result of Disability, Executive
shall receive from the Company, in a lump-sum payment due within ten (10) days
of the effective date of termination, an amount equal to the sum of the Base
Salary and bonus, if any, that would have been paid to Executive through the end
of the then remaining Term if the Executive was not disabled or for six months,
whichever is less (assuming that Executive would have received no further
increases in his Base Salary after his termination of employment and assuming
achievement of all performance factors applicable to Executive’s participation
in any Bonus Plan). The Executive shall also be entitled to the Accrued Amounts.
Additionally, if Executive is terminated due to a Disability, any unvested
equity compensation granted to Executive under the Plan shall immediately vest
and any vested options may be
 

 



4

--------------------------------------------------------------------------------


 
exercised on or before the earlier of: (i) the option’s expiration date or (ii)
twelve months after the Executive’s termination due to the Disability. Any
option that remains unexercised after this period shall be forfeited. Other than
the benefits described above, no further compensation or benefits shall be due
or owing upon the Executive’s termination due to a Disability.
 
(c)  Cause.   The Company may terminate this Agreement immediately upon written
notice to Executive for “Cause,” which shall mean: (i) the Executive’s willful,
material, and irreparable breach of this Agreement; (ii) Executive’s willful
misconduct in the performance of any of his material duties and responsibilities
hereunder that has a material adverse effect on the Company; (iii) Executive’s
intentional and continued non-performance (other than by reason of disability or
incapacity) of any of the Executive’s material duties and responsibilities
hereunder or of any reasonable, lawful instructions from the Board, which
continues for ten (10) days after receipt by Executive of written notice from
the Company; (iv) Executive’s material and willful dishonesty or fraud with
regard to the Company (other than good faith expense account disputes) that has
a material adverse effect on the Company (whether to the business or reputation
of the Company; or (v) Executive’s conviction of a felony (other than as a
result of vicarious liability or a traffic related offense). For purposes of
this paragraph, no act, or failure to act, on Executive’s part shall be
considered “willful” unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Company. In the event of the Executive’s termination of
employment by the Company for Cause the Executive shall receive the Accrued
Amounts.
 
Notwithstanding the foregoing, following the Executive’s receipt of written
notice from the Company of any of the events described in subsections (i)
through (iv) above, the Executive shall have ten (10) days in which to cure the
alleged conduct (if curable).
 
(d)  Without Cause.   At any time after Executive’s commencement of employment,
the Company may, without Cause, terminate the Executive’s employment, effective
thirty (30) days after written notice is provided to Executive. In the event
Executive is terminated by the Company without Cause, Executive shall receive
from the Company within ten (10) days after such termination, in a lump sum
payment, an amount equal to the sum of the Base Salary and bonus, if any, that
would have been paid to Executive through the end of the then remaining Term if
the Executive had not been terminated or for six months, whichever is less
(assuming that Executive would have received no further increases in his Base
Salary after his termination of employment and assuming achievement of all
performance factors applicable to Executive’s participation in any Bonus Plan).
The Executive shall also receive the Accrued Amounts. Additionally, if Executive
is terminated by the Company without Cause, any unvested equity compensation
granted to Executive under the Plan shall immediately vest and any vested
options may be exercised on or before the earlier of: (i) the option’s
expiration date or (ii) twelve months after the Executive’s termination. Any
option that remains unexercised after this period shall be forfeited.
 
(e)  Resignation for Good Reason.   At any time after Executive’s commencement
of employment, the Executive may resign for Good Reason (as defined below)
effective thirty (30) days after written notice is provided to the Company. Upon
the Executive’s termination of employment for Good Reason, the Executive shall
be entitled to all payments and benefits as if
 

 



5

--------------------------------------------------------------------------------


 
his employment was terminated by the Company without Cause as provided in
subsection (d) above. For purposes of this Agreement, Good Reason means: (i) any
adverse change in the Executive’s position, title or reporting relationship or a
material diminution of his then duties, responsibilities or authority or the
assignment to Executive of duties or responsibilities that are inconsistent with
the Executive’s then position; (ii) the failure by the Company to continue in
effect any material compensation or benefit plan or arrangement in which
Executive participates unless an equitable and substantially comparable
arrangement (embodied in a substitute or alternative plan) has been made with
respect to such plan or arrangement, or the failure by the Company to continue
Executive’s participation therein (or in such substitute or alternative plan or
arrangement) on a basis not less favorable, both in terms of the amount of
benefits provided and the level of participation relative to other participants,
as existed at the time of the Executive’s termination of employment; (iii) any
breach of this Agreement (or any other written agreement entered into between
the Executive and the Company) by the Company; or (iv) failure of any successor
to the Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to assume in a writing delivered to Executive upon
the assignee becoming such, the obligations of the Company hereunder.
 
Notwithstanding the foregoing, following the Company’s receipt of written notice
from the Executive of any of the events described in subsections (i) through
(iv) above, the Company shall have ten (10) days in which to cure the alleged
conduct (if curable).
 
(f)  Resignation without Good Reason or Retirement by Executive.   The Executive
may resign without Good Reason or retire upon thirty (30) days’ written notice,
and upon such termination of employment he shall receive the Accrued Amounts.
 
(g)  Superseding Agreement.   This Agreement shall be terminated immediately and
automatically if the parties enter into another employment agreement which
supersedes this Agreement. In the event the parties enter into a superseding
agreement, no severance pay or other compensation shall be due to Executive with
respect to the termination of this Agreement.
 
6.  Use and Return of Company Property.   Executive acknowledges the Company’s
proprietary rights and interests in its tangible and intangible property.
Accordingly, Executive agrees that upon termination of Executive’s employment
with the Company, for any reason, and at any time, Executive shall deliver to
the Company all Company property, including: (a) all documents, contracts,
writings, disks, diskettes, computer files or programs, computer-generated
materials, information, documentation, or data stored in any medium, recordings
and drawings pertaining to trade secrets, proprietary or confidential
information, or other inventions and works of the Company; (b) all records,
designs, plans, sketches, specifications, patents, business plans, financial
statements, accountings, flow charts, manuals, notebooks, memoranda, lists, and
other property delivered to or compiled by Executive, by or on behalf of the
Company or any of its representatives, vendors, or customers which pertain to
the business of the Company, all of which shall be and remain the property of
the Company, and shall be subject, at all times, to its discretion and control;
(c) all equipment, devices, products, and tangible property entrusted to
Executive by the Company; and (d) all correspondence, reports, records, notes,
charts, advertisement materials, and other similar data pertaining to the
business, activities, or future plans of the Company, in the possession or
control of Executive, shall be delivered promptly to the Company without request
by it. Executive shall certify to the Company, in writing, within
 

 



6

--------------------------------------------------------------------------------



five (5) days of any request by the Company, that all such materials have been
returned to the Company. Notwithstanding the foregoing, the Executive may retain
his rolodex and similar address and telephone directories (whether in writing or
electronic format).
 
6.1  Non-competition.   At all times while the Executive is employed by the
Company and for a period of: (i) two (2) years after any termination of the
Executive’s employment for Cause or the Executive’s termination of his
employment without Good Reason; (ii) the lesser of one (1) year or the remainder
of the Term after any termination of the Executive’s employment by the Company
without Cause or the Executive’s termination for Good Reason; and (iii) one (1)
year following the non-renewal of this Agreement or any termination pursuant to
Section 5, the Executive shall not, directly or indirectly, engage in or have
any interest in any person (whether as an employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) that directly or
indirectly (or through any affiliated entity) competes with the Company’s
Business (as defined below); provided that such provision shall not apply to the
Executive’s ownership of securities of the Company or the acquisition by the
Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent of any class of capital stock of such issuer. For purposes of
this Section 6.1, the term “Business” shall mean the Business and any other
business in which the Company is engaged prior to the delivery of a notice of
termination by the Company or the Executive hereunder and which business the
Company is engaged at the date of termination of the Executive’s employment.
 
6.2  Non-Solicitation.   At all times while the Executive is employed by the
Company and for a period of: (i) two (2) years after any termination of the
Executive’s employment for Cause or the Executive’s termination of his
employment without Good Reason; (ii) the lesser of one (1) year or the remainder
of the Term after any termination of the Executive’s employment by the Company
without Cause or the Executive’s termination for Good Reason; and (iii) one (1)
year following the non-renewal of this Agreement or any termination pursuant to
Section 5, the Executive shall not, directly or indirectly, for himself or for
any other person (a) employ or attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, or (b) call on
or solicit any of the actual or targeted prospective customers or suppliers of
the Company on behalf of any person in connection with any business that
competes with the Business of the Company nor shall the Executive make known the
names and addresses of such customers or suppliers or any information relating
in any manner to the Company’s trade or business relationships with such
customers or suppliers, other than in connection with the performance of
Executive’s duties under this Agreement.
 
6.3  Inventions Retained and Licensed. Executive represents and warrants that
Executive has disclosed to the Company all inventions, original works of
authorship, developments, improvements, and trade secrets which were conceived
of, reduced to practice, created or otherwise developed prior to Executive’s
employment with the Company which belong to Executive, which relate to the
Company’s proposed business, products or research and
 
 
7

--------------------------------------------------------------------------------


 
development, and which are not assigned to the Company hereunder. If in the
course of Executive’s employment with the Company, Executive incorporates into a
Company product, service or process any of the foregoing, Executive hereby
grants to the Company a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell same as part of or in
connection with such product, process or machine.
 
6.4  Work Product. Executive agrees that, during his or her employment with the
Company:
 
(a) Executive will disclose promptly and fully to the Company all works of
authorship, ideas, inventions, discoveries, improvements, designs, processes,
formulae, software, or any improvements, enhancements, or documentation of or to
the same that Executive makes, works on, conceives, or reduces to practice,
individually or jointly with others, in the course of Executive’s employment by
the Company or with the use of the Company’s time, materials or facilities, in
any way related or pertaining to or connected with the present or anticipated
business, development, work or research of the Company or which results from or
is suggested by any work Executive may do for the Company and whether produced
during normal business hours or on personal time (collectively the “Work
Product”).
 
(b) All Work Product of Executive shall be deemed, as applicable, to be a “work
made for hire” within the meaning of §101 of the Copyright Act. All intellectual
property rights, including patent, trademark, trade secret and copyright rights,
in and to the Work Product are and shall be the sole property of the Company. To
the extent that the Work Product is deemed not to be “work made for hire,” this
Agreement shall constitute an irrevocable assignment by the Executive to the
Company of all right, title and interest in and to all intellectual property
rights in and to the Work Product. Any and all rights of whatever kind and
nature, now or hereafter, to make, use, sell, license, distribute or otherwise
transfer and reproduce such Work Product in any and all media throughout the
world, are and shall be the sole property of the Company. Executive hereby
agrees to assist the Company in any manner as shall be reasonably requested by
the Company to protect the Company’s interest in such intellectual property
rights and to execute and deliver such legal instruments or documents as the
Company shall request in order for the Company to obtain protection of the Work
Product throughout the world, including but not limited to, declarations of
inventorship, powers of attorney and assignment documents. Likewise, Executive
hereby agrees to assist the Company by executing such other documents and
instruments which the Company deems necessary to enable it to evidence, perfect
and protect its rights, title and interest in and to the Work Product. Executive
further agrees that Executive’s obligation to execute or cause to be executed
any such instrument or document shall continue after Executive’s cessation of
employment with the Company, regardless of reason for cessation of employment.
If the Company is unable because of Executive’s mental or physical incapacity or
for any other reason to secure Executive’s signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations assigned to the Company in accordance herewith, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive will at any time, including after
termination of Executive’s employment with the Company, upon
 
 
8

--------------------------------------------------------------------------------


 
 
request, communicate to the Company, its successors, assigns, or other legal
representatives, such facts relating to the Work Product as may be known to
Executive, and to testify, at the Company’s expense, as to the same in any
interference or other legal proceeding.
 
(c) Executive shall make and maintain adequate and current written records and
evidence of all Work Product, including drawings, work papers, graphs, computer
code, documentation, records and any other document which shall be and remain
the property of the Company, and which shall be surrendered to the Company upon
request and upon the cessation of Executive’s employment with the Company,
regardless of the reason for such cessation.
 
(d) Executive hereby waives, and further agrees not to assert, any moral rights
in or to the Work Product, including, but not limited to, rights to attribution
and identification of authorship, rights to approval of modifications or
limitations on subsequent modifications, and rights to restrict, cause or
suppress publication or distribution of the Work Product.
 
6.5  Reasonable Restrictions. Executive hereby acknowledges and agrees that the
limits on his ability to engage in activities that are competitive with the
Company, as defined above, are warranted in order to protect the Company’s trade
secrets and Confidential or Proprietary Information, and further, are warranted
to protect the Company in developing and maintaining its reputation, goodwill,
and status in the marketplace. Executive specifically agrees that the time
period, geographic scope, and nature of the restrictions set forth in Sections
6.1 and 6.2 are reasonable and necessary to protect the Company’s legitimate
business interests and do not impose any limitations greater than those
necessary to protect those interests.
 
6.6 Remedies. Executive hereby acknowledges and agrees that the services
Executive has rendered and will continue to render to the Company are of a
special and unique character, which gives this Agreement a peculiar value to the
Company, and further acknowledges and agrees that the loss of those services to
a direct competitor or the direct competition by Executive against the Company
cannot be reasonably or adequately compensated for by damages in an action at
law. Executive further acknowledges and agrees that any material breach by
Executive of any provision of Sections 4 or 6 of this Agreement shall cause
irreparable harm to the Company, which harm cannot be reasonably or adequately
compensated for by damages in an action at law. Accordingly, without prejudice
to the rights and remedies otherwise available to the Company, Executive agrees
that, in addition to any other right or remedy the Company may have, upon
adequate proof of a material breach the Company shall be entitled to a temporary
restraining order and to a preliminary and permanent injunction enjoining or
restraining the breach of this Agreement by Executive, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security. Executive acknowledges and agrees that the preceding remedies shall be
in addition to any and all other rights available to the Company at law or in
equity. The failure of the Company to promptly institute legal action upon any
breach of this Agreement shall not constitute a waiver of that or any other
breach hereof.
 
7.  Indemnification; Insurance.
 
7.1  Indemnification of Executive.   Except as otherwise provided by applicable
law, while the Executive is employed by the Company and thereafter while
potential liability exists
 
 
9

--------------------------------------------------------------------------------


 
 
(but in no event less than three (3) years after termination), in the event
Executive is made a party to any threatened, pending, or contemplated action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
(other than an action by the Company against Executive), by reason of the fact
that Executive is or was performing services under this Agreement, then the
Company shall indemnify Executive to the fullest extent permitted by applicable
law against all expenses (including attorneys’ fees), judgments, fines, and
amounts paid in settlement, as actually and reasonably incurred by Executive in
connection therewith. In the event that both Executive and the Company are made
a party to the same third party action, complaint, suit, or proceeding, the
Company will engage competent legal representation, and Executive will use the
same representation, provided that if counsel selected by the Company shall have
a conflict of interest that prevents such counsel from representing Executive,
then the Company may engage separate counsel on Executive’s behalf, and subject
to the provisions of this Section 7, the Company will pay all attorneys’ fees of
such separate counsel.
 
7.2  Insurance Provided by Company.   As soon as practicable after the Effective
Date, the Company shall obtain a directors and officers liability insurance
policy covering all directors and officers of the Company, including Executive,
which insurance policy shall provide adequate insurance coverage for each of
such persons, as shall be approved by the Board. The Executive shall be entitled
to such coverage while employed and thereafter while potential liability exists.
 
8.  Assignment; Binding Effect.   Executive shall have no right to assign this
Agreement to another party other than by will or by the laws of descent and
distribution. This Agreement may be assigned or transferred by the Company only
to an acquirer of all or substantially all of the assets of the Company,
provided such acquirer promptly assumes all of the obligations hereunder of the
Company in a writing delivered to the Executive and otherwise complies with the
provisions hereof with regard to such assumption. Nothing in this Agreement
shall prevent the consolidation, merger, or sale of the Company or a sale of any
or all or substantially all of its assets. Subject to the foregoing restriction
on assignment by Executive, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
 
9.  Additional Provisions.
 
9.1  Damages.   Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys’ fees of the other.
 
9.2  Amendments; Waivers; Remedies.   This Agreement may not be amended, and no
provision of this Agreement may be waived, except by a writing signed by
Executive and by a duly authorized representative of the Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right. Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches. All rights or remedies
 
 
10

--------------------------------------------------------------------------------


 
 
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
 
9.3  Notices.   Any notice under this Agreement must be in writing and addressed
to the Company or to Executive at the corresponding address below. Notices under
this Agreement shall be effective upon: (a) hand delivery, when personally
delivered; (b) written verification of receipt, when delivered by overnight
courier or certified or registered mail; or (c) acknowledgment of receipt of
electronic transmission, when delivered via electronic mail or facsimile.
Executive shall be obligated to notify the Company, in writing, of any change in
Executive’s address. Notice of change of address shall be effective only when
done in accordance with this Section 9.3.
 
Company’s Notice Address:
H2Diesel, Inc.
20283 State Road 7, Suite 40
Boca Raton, Florida 33498
Attn.: Lee S. Rosen
Telephone: 561-807-6325
Facsimile: 561-807-6326
Executive’s Notice Address:
Circonvallazione Gianicolense, 295
00152 Rome-Italy
Attn.: Andrea Festuccia
Telephone:
Facsimile:

 
9.4  Severability.   If any provision of this Agreement shall be held by a court
of competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the fullest extent permitted by law, and the remainder of
this Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law.
 
9.5  Taxes.   All amounts paid under this Agreement (including, without
limitation, Base Salary) shall be reduced by all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
9.6  Governing Law.   The validity, interpretation, enforceability and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to conflict of laws
principles that would cause the laws of another jurisdiction to apply.
 
9.7  Venue.   Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Florida located in Broward County and
the Federal Courts of the United States of America located in Broward County,
Florida, for the purposes of any suit, action, or other proceeding arising out
of this Agreement or any transaction contemplated hereby.
 
 
11

--------------------------------------------------------------------------------


 
9.8  Interpretation.   This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect, in any manner, the meaning or interpretation of this
Agreement. Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
 
9.9  Survival.   Sections 4, 6.1, 6.2, 6.3, 6.4 and any other provision in this
Agreement that requires performance by Executive following termination of
Executive’s employment hereunder shall survive any termination of this
Agreement.
 
9.10  Counterparts.   This Agreement may be executed in several counterparts
(including by means of telecopied signature pages), each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
9.11  Authority.   Each party represents and warrants that such party has the
right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder, and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
9.12  Additional Assurances.   The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of the Company, Executive shall execute such additional instruments
and take such additional acts as the Company may deem necessary to effectuate
this Agreement.
 
9.13  Entire Agreement.   This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).
 
9.14  Executive Acknowledgment.   Executive acknowledges that, before signing
this Agreement, Executive was advised of his right to consult with an attorney
of his choice to review this Agreement and that Executive had sufficient
opportunity to have an attorney review the provisions of this Agreement and
negotiate its terms. Executive further acknowledges that Executive had a full
and adequate opportunity to review this Agreement before signing it; that
Executive carefully read and fully understood all the provisions of this
Agreement before signing it, including the rights and obligations of the
parties; and that Executive has entered into this Agreement knowingly and
voluntarily.
 
 
 
12

--------------------------------------------------------------------------------


 
 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPANY:




H2DIESEL, INC.




By: /s/ Lee S. Rosen
Name: Lee S. Rosen
Title: Chairman of the Board






EXECUTIVE:


/s/ Andrea Festuccia
Andrea Festuccia


 



